Exhibit 10.19

 

REGISTRATION RIGHTS AGREEMENT




This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April 8, 2013 by and among SCG Financial Acquisition Corp., a Delaware
corporation (the “Company”) and the parties set forth on the attached Schedule
of Stockholders (each, a “Stockholder” and collectively, the “Stockholders”).
Capitalized terms used but not otherwise defined herein have the meanings
assigned such terms in Section 8 hereof.




WHEREAS, the Company is party to (i) that certain Agreement and Plan of Merger,
dated as of January 11, 2013 (the “Merger Agreement”), by and among the Company,
SCG Financial Merger II Corp., a Delaware corporation and an indirect subsidiary
of the Company (“Merger Sub”), Reach Media Group Holdings, Inc. (“Target”) and
Shareholder Representative Services LLC, a Colorado limited liability company,
solely in its capacity as Stockholder Representative for and on behalf of the
Target Holders thereunder, pursuant to which Merger Sub will merge with and into
Target, with Target being the surviving entity and a wholly-owned Subsidiary of
the Company (the “Merger”) and (ii) that certain Payoff Letter referenced
therein, as such letter was amended by agreement of March 26, 2013 between the
Company and Obsidian Agency Services, Inc. (the "Payoff Letter Amendment"); and




WHEREAS, following the consummation of the Merger and pursuant to the terms of
the Payoff Letter Amendment, the Stockholders will own 250,000 shares of Common
Stock; and




WHEREAS, in order to induce Obsidian Agency Services, Inc. to enter into the
Payoff Letter Amendment, the Company has agreed to provide the Stockholders with
the registration rights set forth in this Agreement.




NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:




1.             Demand Registrations.




(a)             Requests for Registration. At any time following January 11,
2014, the holders of a majority of the then-outstanding Registrable Securities
may request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-3 or any successor form, or if such form is not
then available to the Company, Form S-1 (a “Demand Registration”), which may if
so requested be a “shelf” registration under Rule 415 under the Securities Act.
A request for a Demand Registration shall specify the approximate number of
Registrable Securities requested to be registered. Within ten (10) days after
receipt of any such request, the Company shall give written notice of such
requested registration to all other holders of Registrable Securities and shall
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within twenty
(20) Business Days after the delivery of the Company’s notice.




(b)             Number. The holders of a majority of the then-outstanding
Registrable Securities shall be entitled to request (i) one (1) Demand
Registration in which the Company shall pay all Registration Expenses and (ii)
an unlimited number of Demand Registrations in which the holders of Registrable
Securities shall pay their share of the Registration Expenses as set forth in
Section 5 hereof. The Company shall use commercially reasonable efforts to make
Demand Registrations on Form S-3 available for the sale of Registrable
Securities.




(c)             Priority on Demand Registration. Except for shares of Common
Stock required to be included pursuant to the piggyback registration rights
under the Other Registration Rights Agreements, the Company shall not include in
any Demand Registration any securities which are not Registrable Securities
without the prior written consent of the holders of a majority of the
Registrable Securities requesting such registration. If a Demand Registration
relates to an underwritten offering and the managing underwriters advise the
Company in writing that in their opinion the number of Registrable Securities
and, if permitted hereunder, securities requested to be included in such
offering exceeds the number of Registrable Securities and other securities, if
any, which can be sold in an orderly manner in such offering within the price
range acceptable to the holders of a majority of the requesting Registrable
Securities, without adversely affecting the marketability of the offering, the
Company shall include in such registration prior to the inclusion of any
securities which are not Registrable Securities, the number of Registrable
Securities requested to be included which in the opinion of such underwriters
can be sold in an orderly manner within the price range of such offering, pro
rata among the holders of Registrable Securities to be included in such
registration on the basis of the amount of Registrable Securities owned by each
such holder.




(d)             Selection of Underwriters. With respect to a request for
registration pursuant to Section 1(a) which is for an underwritten public
offering, the managing underwriter shall be chosen by the holders of a majority
of the Registrable Securities to be sold in such offering and approved by the
Company (which approval will not be unreasonably withheld or delayed).

 

 


--------------------------------------------------------------------------------

 

 


2.              Piggyback Registrations.




(a)             Right to Piggyback. Whenever the Company proposes to register
any of its securities under the Securities Act, including, without limitation,
pursuant to a Demand Registration (other than in connection with registrations
on Form S-8 or any successor form) and the registration form to be used may be
used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within three (3) Business Days prior to the filing of the registration statement
relating to such registration) to all holders of Registrable Securities of its
intention to effect such a registration and shall include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within twenty (20) calendar days after
the delivery of the Company’s notice.




(b)             Piggyback Expenses. The Registration Expenses of the holders of
Registrable Securities shall be paid by the Company in all Piggyback
Registrations.




(c)             Priority on Primary Registrations. If a Piggyback Registration
is an underwritten primary registration on behalf of the Company, and the
managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Company, the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
securities requested to be included in such registration pursuant to this
Agreement and the Other Registration Rights Agreements which in the opinion of
such underwriters can be sold in an orderly manner within the price range of
such offering, pro rata among the holders of such securities on the basis of the
number of shares owned by each such holder, and (iii) third, other securities
requested to be included in such registration.




(d)             Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration, and the managing underwriters advise
such party and the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to such party and the Company, the Company shall include in such
registration (i) first, the securities (if any) the Company proposes to sell,
(ii) second, the securities requested to be included in such registration
pursuant to this Agreement and the Other Registration Rights Agreements which in
the opinion of such underwriters can be sold in an orderly manner within the
price range of such offering, pro rata among the holders of such securities on
the basis of the number of shares owned by each such holder, and (iii) third,
other securities requested to be included in such registration.




(e)             Selection of Underwriters. If any Piggyback Registration is an
underwritten primary offering, the selection of investment banker(s) and
manager(s) for the offering shall be approved by the Company.




(f)              Other Registrations. If the Company has previously filed a
registration statement pursuant to this Agreement or any Other Registration
Rights Agreement, and if such previous registration has not been withdrawn or
abandoned, the Company shall not file or cause to be effected any other
registration of any of its equity securities or securities convertible
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-8 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of at
least ninety (90) days has elapsed from the effective date of such previous
registration.




3.              Market Standoff Agreement.




(a)             Each Stockholder agrees that, if requested by the managing
underwriter in connection with any follow-on public offering of the Company’s
equity securities, such Stockholder will not effect any public sale or
distribution (including sales pursuant to Rule 144 under the Securities Act) of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during the period of time
requested by such managing underwriter (in no event to be in excess of 90 days)
following the effective date of such offering (except as part of such
underwritten registration), unless the underwriters managing such offering
otherwise agree.




(b)             The Company (i) shall not effect any public sale or distribution
of its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven (7) days prior to and during
the ninety (90)-day period beginning on the effective date of any underwritten
public offering of the Company’s equity securities (except as part of such
underwritten registration or pursuant to registrations on Form S-8 or any
successor form), unless the underwriters managing the registered public offering
otherwise agree, and (ii) shall cause each holder of its Common Stock, or any
securities convertible into or exchangeable or exercisable for such Common
Stock, purchased from the Company at any time after the date of this Agreement
(other than in a registered public offering) to agree not to effect any public
sale or distribution (including sales pursuant to Rule 144 under the Securities
Act) of any such securities during such period (except as part of such
underwritten registration, if otherwise permitted), unless the underwriters
managing the registered public offering otherwise agree.

 

 
2

--------------------------------------------------------------------------------

 

 


4.              Registration Procedures.




(a)             Whenever the holders of Registrable Securities have requested
that any Registrable Securities be registered pursuant to this Agreement, the
Company shall use commercially reasonable efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Company shall as expeditiously
as possible:




(i)             prepare and file with the Securities and Exchange Commission a
registration statement with respect to such Registrable Securities as soon as
reasonably practicable, but in any event within 60 days following the date of a
demand for registration pursuant to Section 1(a), and use commercially
reasonable efforts to cause such registration statement to become effective as
soon as practicable, and in any event within 90 days, following the date of
filing such registration statement (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the holders of a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);




(ii)            notify each holder of Registrable Securities of the
effectiveness of each registration statement filed hereunder and prepare and
file with the Securities and Exchange Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for a period
of not less than one hundred eighty (180) days and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;




(iii)           furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;




(iv)           use commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction);




(v)            notify each seller of such Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such seller, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading;




(vi)           cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed;




(vii)          provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;




(viii)         enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including effecting a stock split or a combination of
shares);




(ix)           make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement and any attorney,
accountant or other agent retained by any such seller or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

 
3

--------------------------------------------------------------------------------

 

 


(x)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;




(xi)           in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such registration statement for sale in any
jurisdiction, the Company shall use commercially reasonable efforts promptly to
obtain the withdrawal of such order;




(xii)          use commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities; and




(xiii)         obtain a cold comfort letter from the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by cold comfort letters as the holders of a majority of the
Registrable Securities being sold reasonably request (provided that such
Registrable Securities constitute at least 10% of the securities covered by such
registration statement).




(b)     Each seller of Registrable Securities shall deliver to the Company such
requisite information as the Company may reasonably request for the purposes of
completing any prospectus or preliminary prospectus as is necessary to comply
with all applicable rules and regulations of the Securities and Exchange
Commission.




5.              Registration Expenses.




(a)           All expenses incident to the Company’s performance of or
compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, fees and disbursements
of custodians, and fees and disbursements of counsel for the Company and
independent certified public accountants, underwriters (excluding discounts and
commissions) and other persons retained by the Company (all such expenses being
herein called “Registration Expenses”), shall be borne as provided in this
Agreement, except that the Company shall, in any event pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are then listed.




(b)           In connection with the Demand Registration contemplated hereunder,
the Company shall reimburse the holders of Registrable Securities included in
such registration for the reasonable fees and disbursements of one counsel
chosen by the holders of a majority of the Registrable Securities included in
such registration. In connection with such Demand Registration, the Company
shall reimburse the holders of Registrable Securities included in such
registration for the reasonable fees and disbursements of each additional
counsel retained by any holder of Registrable Securities for the purpose of
rendering any opinion required by the Company or the managing underwriter(s) to
be rendered on behalf of such holder in connection with such Demand
Registration, if such Demand Registration is underwritten.




(c)           To the extent Registration Expenses are not required to be paid by
the Company, each holder of securities included in any registration hereunder
shall pay those Registration Expenses allocable to the registration of such
holder’s securities so included, and any Registration Expenses not so allocable
shall be borne by all sellers of securities included in such registration in
proportion to the aggregate selling price of the securities to be so registered.




6.              Indemnification.




(a)           The Company agrees to indemnify, to the extent permitted by
applicable law, each holder of Registrable Securities, its officers and
directors and each Person who controls such holder (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities and expenses
(including reasonable legal expenses) arising out of or based upon any untrue or
alleged untrue statement of material fact contained in (or incorporated by
reference therein) any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except to the extent that such
untrue or alleged untrue statement was made in reliance upon and in conformity
with any information furnished in writing to the Company by such holder
expressly for use therein or was caused by such holder’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such holder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company shall indemnify such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.

 

 
4

--------------------------------------------------------------------------------

 

 


(b)           In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by applicable law, shall indemnify the
other sellers of securities included in such registration and the Company, its
directors and officers and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses (including reasonable legal expenses) arising out of or based upon
any untrue or alleged untrue statement of material fact contained in (or
incorporated by reference therein) the registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements herein not misleading, but only to the extent
that such untrue statement or omission was made in reliance upon and in
conformity with any information or affidavit so furnished in writing by such
holder; provided that the obligation to indemnify shall be individual, not joint
and several, for each holder.




(c)           Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (ii) unless in the
Company’s reasonable judgment a conflict of interest between such indemnified
and indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld or delayed). An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim shall not be obligated to pay
the fees and expenses of more than one counsel for all parties indemnified by
such indemnifying party with respect to such claim, unless in the reasonable
judgment of the Company a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.




(d)           The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities. The
Company also agrees to make such provisions, as are reasonably requested by any
indemnified party, for contribution to such party in the event the Company’s
indemnification is unavailable for any reason.




(e)           If the indemnification provided for in this Section 6 is
unavailable to or is insufficient to hold harmless an indemnified party under
the provisions above in respect to any losses, claims, damages or liabilities
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect not
only the relative benefits received by the Company on the one hand and the
sellers of Registrable Securities and any other sellers participating in the
registration statement on the other from the sale of Registrable Securities
pursuant the registered offering of securities as to which indemnity is sought
but also the relative fault of the indemnified party and the indemnifying party
as well as any other relevant equitable considerations or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in proportion
as is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Company on the one hand and
of the sellers of Registrable Securities and any other sellers participating in
the registration statement on the other in connection with the statement or
omissions which resulted in such losses, claims, damages or liabilities, as well
any other relevant equitable considerations; provided that the obligation to
contribute shall be individual, not joint and several, for each contributing
party and shall be limited to the net amount of proceeds received by such
contributing party from the sale of Registrable Securities pursuant to such
registration statement. The relative benefits received by the Company on the one
hand and the sellers of Registrable Securities and any other sellers
participating in the registration statement on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) to the Company bear to the total net proceeds from the
offering (before deducting expenses) to the sellers of Registrable Securities
and any other sellers participating in the registration statement. The relative
fault of the Company on the one hand and of the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other shall be determined by reference to, among other things, whether such
untrue or alleged omission to state a material fact relates to information
supplied by the Company, by the sellers of Registrable Securities or other
sellers participating in the registration statement and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

7.              PARTICIPATION IN UNDERWRITTEN REGISTRATIONS. No Person may
participate in any registration hereunder which is underwritten unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided that no
holder of Registrable Securities included any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 6 hereof.

 

 
5

--------------------------------------------------------------------------------

 

 


8.              Definitions.




(a)           “Business Day” means any day on which the principal offices of the
Securities and Exchange Commission in Washington, D.C. are open to accept
filings.




(b)           “Common Stock” means the common stock, par value $0.0001 per
share, of the Company, and includes all securities of the Company issued or
issuable with respect to such securities by way of a stock split, stock dividend
or other recapitalization.




(c)           “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity (or any
department, agency or political subdivision thereof).




(d)           “Other Registration Rights Agreements” means (i) the Registration
Rights Agreement, dated as of the date hereof, by and between the Company and
DRW Commodities, LLC and (ii) the Registration Rights Agreement, dated as of the
date hereof, by and among the Company and the other Stockholders party thereto.




(e)           “Registrable Securities” means (i) any shares of Common Stock
issued to the Stockholders as of the date hereof, and (ii) any other shares of
Common Stock issued or issuable with respect to the securities referred to in
clause (i) by way of a stock dividend or stock split or in connection with an
exchange or combination of shares, recapitalization, merger, consolidation or
other reorganization. For purposes of this Agreement, a Person shall be deemed
to be a holder of Registrable Securities whenever such Person has the right to
acquire such Registrable Securities (upon conversion or exercise in connection
with a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.




(f)            “Securities Act” means the Securities Act of 1933, as amended
from time to time.




(g)           “Securities and Exchange Commission” means the United States
Securities and Exchange Commission, and any governmental body or agency
succeeding to the functions thereof.




(h)           “Subsidiary” means, as to any specified Person, any corporation a
majority of the outstanding voting power of which, or any partnership, joint
venture, limited liability company or other entity a majority of the total
equity interests of which, is directly or indirectly (either alone or through or
together with any other subsidiary) owned by such specified Person




Unless otherwise stated, any other capitalized terms contained but not otherwise
herein have the meanings set forth in the Merger Agreement, unless the context
clearly indicates otherwise.




9.              Miscellaneous.




(a)           No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.




(b)           Adjustments Affecting Registrable Securities. The Company shall
not take any action, or permit any change to occur, with respect to its
securities which would adversely affect in a material respect the ability of the
holders of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement or which would adversely
affect the marketability of such Registrable Securities in any such registration
(including, without limitation, effecting a stock split or a combination of
shares), unless the Company receives the written consent thereto from the
holders of a majority of the then-outstanding Registrable Securities.




(c)           Remedies. Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by applicable law. The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief in order to enforce or prevent violation of the
provisions of this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 


(d)           Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company and holders of at least a majority of the
then-outstanding Registrable Securities; provided, however, that any such
amendment or waiver which materially and adversely affects the rights or
obligations of a holder or group of holders of Registrable Securities in a
manner which is disproportionately adverse to such holder or group of holders of
Registrable Securities relative to such rights or obligations of other holders
of Registrable Securities shall be effective only with the prior written consent
of the holders of a majority of the then-outstanding Registrable Securities held
by such holders so affected.




(e)           Successors and Assigns. All covenants and agreements in this
Agreement by and on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In addition, whether or not any express assignment
has been made, the provisions of this Agreement which are for the benefit of
purchasers or holders of Registrable Securities are also for the benefit of and
enforceable by, any subsequent holder of Registrable Securities, but only if
such Registrable Securities are transferred in compliance with all agreements by
and among the holders of the Company’s capital stock, the Company and any of the
Stockholders or permitted transferees or assignees thereof, and in accordance
with applicable law and if such assignee agrees to become a party to this
Agreement and succeed to all of the rights and obligations of the assigning
Stockholder under this Agreement with respect to the Registrable Securities
acquired by such assignee by delivering to the Company an executed joinder to
this Agreement substantially in the form attached hereto.




(f)            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.




(g)           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties to this Agreement and delivered to the other parties hereto, it
being understood that all parties need not sign the same counterpart. Signatures
delivered by electronic methods shall have the same effect as signatures
delivered in person.




(h)           Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.




(i)            Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of Delaware
applicable to parties residing in Delaware, without regard applicable principles
of conflicts of Law. Each of the parties hereto irrevocably consents to the
exclusive jurisdiction of any court located within New Castle County, Delaware,
in connection with any matter based upon or arising out of this Agreement or the
matters contemplated hereby and it agrees that process may be served upon it in
any manner authorized by the Laws of the State of Delaware for such Persons and
waives and covenants not to assert or plead any objection which it might
otherwise have to such jurisdiction and such process. EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV)
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(i).




(j)            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly delivered: (i) upon receipt if delivered
personally; (ii) three (3) Business Days after being mailed by registered or
certified mail, postage prepaid, return receipt requested; (iii) one Business
Day after it is sent by commercial overnight courier service; or (iv) upon
transmission if sent via facsimile or electronic mail with confirmation of
receipt to the parties to this Agreement at the addresses set forth below each
of their signatures on the signature pages hereto (or at such other address for
a party as shall be specified upon like notice):




(k)           Additional Parties. In connection with the issuance of any
additional equity securities to any employees or directors of the Company or its
Subsidiaries or to the Stockholders, with the consent of the Company’s Board of
Directors, the Company may permit such person to become a party to this
Agreement and succeed to all of the rights and obligations of a holder of
Registrable Securities under this Agreement by obtaining an executed counterpart
signature page to this Agreement, and, upon such execution, such person shall
for all purposes become a Stockholder and a party to this Agreement.




(l)            Rules of Construction. The parties to this Agreement agree that
they have each been represented by counsel during the negotiation, preparation
and execution of this Agreement (or, if executed following the date hereof by
counterpart, have been provided with an opportunity to review the Agreement with
counsel) and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.




(m)          Interpretation. This Agreement shall be construed in accordance
with the following rules: (i) the terms defined in this Agreement include the
plural as well as the singular; (ii) all references in the Agreement to
designated “Sections” and other subdivisions are to the designated sections and
other subdivisions of the body of this Agreement; (iii) pronouns of either
gender or neuter shall include, as appropriate, the other pronoun forms; (iv)
the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Section or other
subdivision; and (v) the words “includes” and “including” are not limiting.




[Signature Pages Follow]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Agreement
on the date first above written.

 

 

COMPANY:

 

SCG Financial Acquisition Corp.

 

By:

/s/ Gregory H. Sachs

 

Name:

Gregory H. Sachs

 

Title:

Chief Executive Officer

 

Address for Notice:

 

 

615 N. Wabash

Chicago, IL 60611

 

 
8

--------------------------------------------------------------------------------

 

  



 

STOCKHOLDERS

SPECIAL VALUE OPPORTUNITIES FUND, LLC

SPECIAL VALUE EXPANSION FUND, LLC

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager


 

By:

/s/ David Hollander  

Name:

David Hollander  

Title:

Managing Partner


Address for Notice:  2951 28th Street, Suite 1000 Santa Monica, CA 90405


Attention:


 



 
9

--------------------------------------------------------------------------------

 

  


COUNTERPART SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
OF
SCG FINANCIAL ACQUISITION CORP.




By executing this counterpart signature page to the Registration Rights
Agreement, dated as of April ___, 2013, by and among SCG Financial Acquisition
Corp. (the “Company”) and the Stockholders party thereto (the “Registration
Rights Agreement”), the undersigned hereby agrees to become a party to the
Registration Rights Agreement, having such rights, entitlements and obligations
as set forth in the Registration Rights Agreement, a copy of which the
undersigned acknowledges he has received and has had the opportunity to review.
By executing this counterpart signature page, the undersigned agrees to be bound
by all terms and conditions of the Registration Rights Agreement.




 

Stockholder:

       

[_____________]

             

By:

   

Name:

   

Title:

   

Date:

   

Address:

       

 

Company Acknowledgement:

 

SCG Financial Acquisition Corp.

 

By:

   

Name:

   

Title:

 

 




Counterpart Signature Page to Registration Rights Agreement

 

 

10